Citation Nr: 0907217	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-22 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
trigeminal (fifth cranial) neuralgia (as a residual of a cyst 
removal from the left lower mandible), currently rated 10 
percent disabling. 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left foot drop.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased, 10 percent, 
rating for trigeminal neuralgia; and denied service 
connection for bilateral hearing loss, tinnitus, and left 
foot drop. 

A hearing before a hearing officer at the RO was conducted in 
January 2008.  A hearing at the RO before the undersigned was 
conducted in January 2009. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002). 

The issue of entitlement to service connection for left foot 
drop is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 




FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's trigeminal neuralgia is manifested by not more than 
moderate incomplete paralysis of the fifth cranial 
(trigeminal) nerve.

2.  The preponderance of the evidence shows that the 
Veteran's bilateral hearing loss disability did not have its 
onset in service, was not manifest to a compensable degree 
within a year after service, and is not attributable to 
service.

3.  The preponderance of the evidence shows that the 
Veteran's tinnitus did not have its onset in service and is 
not attributable to service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for trigeminal neuralgia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & Supp. 2008); 38 
C.F.R. §§ 4.124a, Diagnostic Code 8205, 4.150, Diagnostic 
Code 9913 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

A.  Increased Rating Claim

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The RO sent the Veteran notice in August 2008, but only sent 
the criteria pertaining to Diagnostic Code 9913; not the 
criteria pertaining Diagnostic Code 8205, the code under 
which the RO granted the increased, 10 percent, rating.  This 
type of notice error is presumed prejudicial and it is 
incumbent upon VA, not the Veteran, to show why the error is 
nonprejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
VA can show the error is harmless by demonstrating why it 
does not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim . . . served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

The Veteran was notified that he must show evidence of an 
increase in severity of his disability and to identify the 
effects his disability has on his employment in that August 
2008 letter.  Since the Veteran was given notice that he must 
present worsening of his disability for an increased rating 
claim, and he has presented evidence of such through his 
statements and his VA examinations, he has not been 
prejudiced by not having received preadjudication 
notification of the necessity to present this evidence.  See 
Pelegrini, supra.

Any deficiency in the notice to the veteran or the timing of 
these notices is harmless error where the evidence 
establishes that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the Veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records. Nor is the Board 
aware of any additional evidence that could assist the 
Veteran in substantiating his claim.

Additionally, the Veteran was provided several comprehensive 
VA examinations.

The facts relevant to the Veteran's claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VA law and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. §5103A (a) (2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").

B.  Service Connection Claims

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2005.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran a 
physical examination, obtained a medical opinion as to the 
etiology and severity of the disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.  

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Consideration must be given to the possible entitlement to 
"staged" ratings to compensate a veteran for times since 
filing his claim when a disability may have been more severe 
than at other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The RO granted an increased, 10 percent, rating under 
Diagnostic Code 8205.  The Veteran contends that his service-
connected trigeminal neuralgia should be rated more than 10 
percent disabling, as the symptoms and manifestations of the 
disability from which he suffers, particularly the pain, have 
increased in severity.  Diagnostic Code 8205 pertains to 
disabilities involving the fifth cranial nerve under 38 
C.F.R. § 4.124a.  Under this diagnostic code, a 10 percent 
evaluation is for application where there is incomplete, 
moderate paralysis of the nerve.  A 30 percent evaluation 
requires a showing of incomplete, severe paralysis.  The 50 
percent evaluation is warranted for complete paralysis of the 
nerve.  

There is no evidence of record that the Veteran's trigeminal 
neuralgia approximates severe or complete paralysis.  

Regulations provide that the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type pictured for complete paralysis given for 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, 
moderate degree.  38 C.F.R. § 4.124a, Note.

In this case, the evidence includes findings that show that 
the Veteran's nerve impairment is restricted to complaints of 
pain.  VA neurological examination in November 2005 with 
addendum in December 2005 noted that the Veteran's cranial 
nerves were normal, and that sensory and motor examinations 
were normal.  There is no evidence of severe impairment such 
as motor loss or impairment of function.  No organic changes, 
such as muscle loss, atrophy, or drooping of the lip have 
been identified on examination or alleged by the veteran.  

The Veteran's service-connected disability was previously 
rated noncompensable under Diagnostic Code 9913 which 
provides a compensable disability rating based on whether the 
lost masticatory surface can or cannot be restored by a 
suitable prosthesis.  If the lost masticatory surface cannot 
be restored, the Diagnostic Code 9913 provides a maximum 40 
percent disability rating for the loss of all teeth, a 30 
percent rating for the loss of all upper teeth or all lower 
teeth, a 20 percent rating for the loss of all upper and 
lower posterior or upper and lower anterior teeth, a 10 
percent rating for the loss of all upper anterior or lower 
anterior teeth, and a 10 percent rating for all upper and 
lower teeth on one side missing.  A 0 percent rating is 
assigned where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease, such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150.  Hence, the level of 
disability rating to be assigned under Diagnostic Code 9913 
is dependent on the location and number of teeth that have 
been lost.

A compensable rating is not warranted unde this Diagnostic 
Code as the Veteran's service-connected disability does not 
result in loss of all upper and lower posterior, or upper and 
lower anterior, teeth.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  As the 10 percent rating represents the greatest 
degree of impairment shown from the effective date of the 
application for the increased rating to the present, there is 
no basis for a staged rating pursuant to Hart, supra. 

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including organic 
disease of the nervous system such as sensorineural hearing 
loss, if manifested to a compensable degree within one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, the evidence reflects a current bilateral 
hearing loss and tinnitus.  Thus, the pivotal determination 
is whether the conditions are related to service.

The Veteran has asserted that his hearing loss disability and 
tinnitus are a result of noise exposure during service and 
that he has suffered from these conditions since service.

The March 2006 VA audiological examination report noted the 
veteran's inservice noise exposure, that there were no 
complaints of hearing problems in service or on earlier VA 
compensation examinations for other conditions, the veteran's 
post-service occupational noise exposure, and the Veteran's 
family history of presbycusis (age-related hearing loss).  
The examiner opined that the Veteran's hearing loss was not 
related to service.  Regarding the Veteran's tinnitus, the 
examiner noted that, in private audiological examination in 
the late 1990's, the Veteran noted that the condition began a 
few years earlier.  The examiner also noted that the Veteran 
did not complain of tinnitus on the current examination.  

The opinion of the VA audiological examiner is more probative 
than the Veteran's lay opinion, and is consistent with the 
evidence of record.  The examiner reviewed the claims file.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (adoption of 
an expert medical opinion may satisfy the statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position). 

To the extent that the Veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
such statements are inconsistent with the more probative 
contemporaneous record as discussed by the VA examiner.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 


ORDER

Entitlement to an increased rating for trigeminal neuralgia 
is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As per 38 C.F.R. § 3.159(c)(4), a VA examination for the 
purpose of a nexus opinion is necessary because the record 
contains competent evidence of current symptomatology and 
treatment regarding current foot drop, and the Veteran's 
service treatment records note complaints and treatment of 
foot pain in early 1944.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (a low threshold is required to establish that 
the evidence indicates that a disability may be associated 
with service).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.) 

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of any current left 
foot drop, and, if present, whether it is 
at least as likely as not (i.e., 
probability of 50 percent) related to his 
service in the military.  The examiner 
should specifically comment on the 
inservice treatment for left foot pain.  
The examiner should review pertinent 
documents in the Veteran's claims file and 
include an annotation in the examination 
report indicating that he/she had reviewed 
the claims file. 

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


